DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrasing which can be implied. Please remove the phrase “The disclosure describes”. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 & 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker (US 2004/0168363) in view of Pearce, III (US 6,675,789), hereinafter referred to as “Pearce.”
For Claim 22, Baker discloses a method of placing a pest control device on a branch of a tree (wherein the device 10 of Baker is placed on a tree branch, Fig. 8), the method comprising: 
providing a pest control device (10) comprising two segments (12a, 12b) connected by a tether (24a, 24b), 
wherein the pest control device takes on an attachment state and attaches by the tether to the branch (as illustrated in Figure 8).
Baker is silent to providing a launcher comprising a barrel and a source of pressurized gas, placing the pest control device, in a deployable state, at one end of the barrel, injecting pressurized gas into the barrel to propel the pest control device through the barrel and out an open end of the barrel.
Pearce, like prior art above, teaches a method of placing a pest control device (control agent within element 10), the method comprising: 
providing a pest control device (10); 
providing a launcher (42) comprising a barrel (44) and a source of pressurized gas (48, Col. 7, lines 1-41), 
placing the pest control device, in a deployable state, at one end of the barrel (assembled 10, as illustrated in Figure 6), injecting pressurized gas into the barrel to propel the pest control 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of placing the pest control device of Baker with the launcher and associated steps as taught by Pearce, in order to better target an area higher in the target environment without risking injury to the user by scaling a ladder, for example.
For Claim 30, the above-modified reference teaches the method of claim 22, and Baker further teaches wherein the device comprises a coated located at an internal surface of the capsule segments, wherein the coating comprises the pest control agent (as disclosed in [0032-33] for example, the inside surface of each segments 12a & 12b is provided with a repellant, such as essential oils, which would inherently coat the mounted surface 22, 18, at least immediately where it is applied).
For Claim 31, the above-modified reference teaches the method of claim 22, and Baker further discloses wherein the coating comprises an adhesive, a release matrix (“paraffin” 
For Claim 32, the above-modified reference teaches the method of claim 22, and Pearce further teaches wherein the coating comprises a pheromone (Col. 6, lines 64-67) or a pesticide.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the coating within the device of the above-modified reference with a pheromone as further taught by Pearce, since it well known in the art to use traps with repellent and traps with a combination attractant and poison interchangeably to control an unwanted population (as discussed in Pearce, Col. 6, lines 24-67).
For Claim 33, the above-modified reference teaches the method of claim 22, and Pearce further teaches wherein the pest control device comprises a poison (note the “-cides” of Col. 6, lines 24-44, for non-limiting poisons).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the coating within the device of the above-modified reference with a pheromone as further taught by Pearce, since it well known in the art to use traps with repellent and traps with a combination attractant and poison interchangeably to control an unwanted population (as discussed in Pearce, Col. 6, lines 24-67).

Claims 23-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker in view of Pearce as applied to claim 22 above, and further in view of von Kohorn et al. (US 4,160,335), hereinafter referred to as “von Kohorn.”
For Claim 23, the above-modified reference teaches the method of claim 22, and Pearce further teaches wherein the pest control device comprises pheromone (Col. 6, lines 64-67).

The above-modified reference is silent to the method comprises placing the pest control device at a branch of a tree located in an orchard or a nursery.
Von Kohorn, like prior art above, teaches a control agent application method (title), further comprising application to an orchard, including branches located within the orchard (Col. 1, lines 51-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the method of application of Pearce by applying it to an orchard as taught by von Kohorn, in order to provide a well-known insect knock-down service to at least one branch within an orchard.
For Claim 24, the above-modified reference teaches the method of claim 23, and von Kohorn further discloses comprising disposing the pheromone at a branch located in an upper 1/3 of the tree (wherein the application of the control agent, as illustrated in Figure 16, clearly shows application from above, which would target at least one upper branch of the targeted area).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the above-modified reference by aiming at a top branch as the targeted area as further taught by von Kohorn, in order to provide the control agent where it is needed, as is well known in the art.

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker in view of Pearce and von Kohorn as applied to claim 24 above, and further in view of Saguchi et al. (US 5,503,839), hereinafter referred to as “Saguchi.”
For Claim 25, the above-modified reference teaches the method of claim 24.
The above-modified reference is silent to wherein the tree is an apple tree.
Saguchi, like prior art above, teaches a method of control agent application (title), wherein at least one apple tree is targeted for pest control (Col. 7, lines 48-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the pest control application method of the above-modified reference as applied on an apple orchard as taught by Saguchi, in order to provide pest control where it is needed, as is well known in the art.

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker in view of Pearce as applied to claim 22 above, and further in view of Aske (US 2007/0137085).
For Claim 26, the above-modified reference teaches the method of claim 22. 
The above-modified reference wherein the two segments engage to form an enclosed capsule in the deployable state, wherein the tether is within the capsule when the capsule is in the deployable state.
Aske, like prior art above, teaches a separable capsule (10), and further comprising two segments (2 & 5) engage to form an enclosed capsule in the deployable state (Fig. 1), wherein a tether (4) is within the capsule when the capsule is in the deployable state (Fig. 1).
.

Claims 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker in view of Pearce and von Kohorn as applied to claim 24 above, and further in view of Aske (US 2007/0137085).
For Claim 27, the above-modified reference teaches the method of claim 24, and Baker further discloses wherein the pest control device comprises: 
the tether (24a & 24b); 
a pest trap (gutter 46 would act to catch insects therein), a pest control agent, or both; 
the two segments (12a & 12b).
Pearce further teaches the capsule segments are engaged when in the deployable state, and are separated in the attachment state (Figs. 3-5).
The above-modified reference is silent to wherein the pest control device comprises: 
	the two segments, including:
		a first capsule segment comprising a cylindrical base having an inner portion, a first cylinder end, a second cylinder end, and a longitudinal axis extending from the first cylinder end to the second cylinder end, and 
		a second capsule segment comprising a cap having an inner portion, a cap end adapted to engage the first cylinder end, and a three-dimensionally-rounded cap surface that 
Aske, like prior art above, teaches a separable capsule (10), and further comprising a first capsule segment (2) comprising a cylindrical base having an inner portion (the inside of element 2), a first cylinder end (2 at the joint with 5), a second cylinder end (near element 6), and a longitudinal axis extending from the first cylinder end to the second cylinder end (within the interior of 2), and a second capsule segment (5) comprising a cap having an inner portion (the inside of 5), a cap end adapted to engage the first cylinder end (at element 7), and a three-dimensionally-rounded cap surface that extends from the cap end in a direction of the longitudinal axis and away from the base (the rounded tip of 5 which is away from the junction with element 2), when the cap end is engaged with the first cylinder end (Figs. 1 & 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the capsule of the above-modified reference with the shape and arrangement of Aske, in order to provide a capsule which is easier to deploy to a specified target area by the launcher.
For Claim 28, the above-modified reference teaches the method of claim 27, and Aske further teaches wherein the cylindrical base of the first capsule segment comprises a cylinder (the sidewall of element 2) and a bottom (to the left of element 6, Fig. 1).
For Claim 29, the above-modified reference teaches the method of claim 28, and Aske further teaches wherein the bottom comprises an aperture (1).

Response to Arguments
Applicant’s arguments filed 6 January 2021 with respect to present claims have been considered but are moot because the new ground of rejection does not rely on the reference(s) as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Note that Baker is relied upon to disclose the only argued limitation, and no arguments are present for the previous rejection based on the disclosure of Pearce.

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642